Citation Nr: 0033168	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  94-39 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected anxiety disorder currently rated as 30 
percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1949, from August 1950 to October 1, 1953, and from 
October 20, 1953 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied an increased 
disability rating for service-connected anxiety disorder and 
denied service connection for post-traumatic stress disorder 
(PTSD).


REMAND

In this case, the veteran has been service-connected for an 
anxiety disorder, rated 30 percent disabling, since he 
separated from service in 1970.  Service medical records show 
that the veteran was a prisoner of war (POW) during the 
Korean Conflict from November 1950 to August 1953.

In April 1993, the RO received a statement from the veteran 
referring to medical evidence that he was submitting to 
support a claim for an increased evaluation for his 
service-connected nervous condition.  Enclosed with the 
statement was an examination report from a private physician 
dated nearly ten years earlier in September 1983.  The 
physician stated that the veteran was receiving psychiatric 
treatment with the physician under the VA fee basis program.  
The diagnosis rendered was post-traumatic stress disorder 
(PTSD).  Also enclosed was VA Form 10-0048, Former POW 
Medical History, completed and signed by the veteran in 
October 1983, nearly ten years before the claim.  The RO 
construed the submission of this medical evidence as a claim 
for service connection for PTSD.

A VA Medical Record Consultation Sheet, dated in 1989, is in 
the claims file and shows that the veteran was referred for a 
psychological evaluation.  The copy of the Consultation Sheet 
in the record is largely illegible but shows that certain 
psychological tests were administered at that time including 
the MMPI and PTSD scale.

In May 1993, the veteran underwent a VA PTSD examination.  
The examiner diagnosed anxiety disorder, not otherwise 
specified, with depressive features, and specifically noted 
that the criteria for a diagnosis of PTSD were not found, 
either in the symptomatology or in the history of the 
veteran.

In June 1993, the RO denied the claims for an increased 
rating for anxiety disorder and for service connection for 
PTSD.  The veteran perfected an appeal of these claims to the 
Board.  In a November 1994 statement, the veteran requested 
that records be obtained from the private doctor whom the 
veteran had seen through VA's fee basis program.  The RO 
attempted to obtain these records in 1995 and 1996 but 
received replies from the VA medical center (VAMC) that no 
fee basis records were found.

In November 1996, the criteria for evaluating mental 
disorders in the VA Schedule for Rating Disabilities were 
revised.  Compare 38 C.F.R. § 4.132 (1996) with 38 C.F.R. 
§ 4.130 (2000).  In August 1998, the RO again requested the 
records and obtained two additional reports from the private 
doctor, these dated in January and July 1984.  Both reports 
showed a diagnosis of PTSD.

In June 1999, section 3.304(f) of VA regulations, which 
pertains to the criteria for establishing service connection 
for PTSD, was revised, effective March 7, 1997, the date that 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 
(1997), was issued.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).  The revised regulation provides that a medical 
diagnosis of PTSD in accordance with section 4.125(a) of VA 
regulations must be of record to fulfill the first 
requirement for service connection for PTSD.  Section 
4.125(a) requires that the diagnosis conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) and that the diagnosis be supported by 
findings on the examination report.

In September 1999, the veteran underwent a VA Mental 
Disorders examination.  The claims file was apparently not 
reviewed by the examiner who noted, "He was seen with 
hospital records only."  The examiner noted, "The veteran 
had a Psychological Evaluation on June 10, 1988, after 
referral from the Primary Care Clinic due to his complaint of 
memory loss, with a diagnosis of Cognitive Disorder, [not 
otherwise specified]."  The veteran complained of memory 
problems since 1992.  The examiner diagnosed generalized 
anxiety disorder and cognitive disorder, not otherwise 
specified.  The RO continued the denial of the claims for 
service connection for PTSD and for an increased rating for 
anxiety disorder in a February 2000 supplemental statement of 
the case in which it provided notice to the veteran of the 
revisions to section 3.304(f) and to the criteria for 
evaluating mental disorders.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
state where he has received treatment, if 
any, for a psychiatric disorder in the 
last two years, and, providing the 
veteran with the appropriate release 
forms where necessary for private 
records, the RO should assist the veteran 
in obtaining all treatment records, if 
any, not already associated with the 
claims file and place them in the claims 
file.

In particular, the RO must attempt to 
obtain reports of psychological testing 
done in 1989 as referred to on the VA 
Medical Record Consultation Sheet, dated 
in 1989, or, at a minimum, a legible copy 
of this Consultation sheet.  In addition, 
the RO must attempt to obtain the 
Psychological Evaluation on June 10, 
1988," referred to by the VA examiner in 
the September 1999 VA Mental Disorders 
examination report.  If "June 10, 
1988," was a typographical error and the 
September 1999 examiner was referring to 
more recent psychological testing, the RO 
should obtain the recent report of 
psychological testing.

2.  The RO should schedule the veteran 
for a VA psychiatric examination.  All 
tests deemed necessary by the examiner 
for diagnostic or other purposes must be 
conducted.  The examiner must review all 
the pertinent medical evidence of record 
and render diagnoses of all psychiatric 
disorders currently existing.  In so 
doing, the examiner must reconcile the 
diagnoses of PTSD and anxiety disorder 
noted on examination reports in the 
record.  Concerning this, the examiner 
must render an opinion as to whether the 
veteran currently meets the criteria for 
a diagnosis of PTSD as provided by the 
DSM-IV and, if so, whether the current 
PTSD is the result of a stressful event 
in service and, if so, the examiner 
should provide a description of what that 
stressful event was.  See 38 C.F.R. 
§§ 3.304(f), 4.125(a) (2000).

If the examiner diagnoses PTSD, the 
examiner should state whether the 
diagnoses of PTSD and anxiety disorder 
are separate disorders with separate 
symptomatology and manifestation or 
whether they are diagnoses rendered in 
the past at different times to describe 
basically the same symptoms that have 
been present since diagnosis of anxiety 
reaction was rendered on a VA examination 
in March 1971.  The examiner must provide 
a complete rationale for all conclusions 
reached.

The examiner should also conduct a 
complete mental status evaluation so that 
the present degree of disability 
resulting from the psychiatric disorders 
currently existing may be assessed.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

5.  The RO should readjudicate the claims 
for an increased rating for the 
service-connected anxiety disorder and 
for service-connected for PTSD based on 
the evidence in its entirety.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




	(CONTINUED ON NEXT PAGE)
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



